NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0395n.06

                                          No. 20-6098

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 STELLA DULANEY; DAVID FOWLER,            )
                                                                                   FILED
                                                                             Aug 23, 2021
                                          )
                                                                         DEBORAH S. HUNT, Clerk
      Plaintiffs-Appellants,              )
                                          )
 v.                                       )                  ON APPEAL FROM THE
                                          )                  UNITED STATES DISTRICT
 FLEX FILMS (USA), INC.; AUDI CHATURVADI; )                  COURT FOR THE WESTERN
 VIJAY YADAV,                             )                  DISTRICT OF KENTUCKY
                                          )
      Defendants-Appellees.               )
                                          )


BEFORE: GRIFFIN, WHITE, and READLER, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Plaintiffs Stella Dulaney and David Fowler sued

their former employer, Defendant Flex Films, Inc., and two of its employees, Defendants Audi

Chaturvadi and Vijay Yadav, alleging discrimination and retaliation. The district court granted

summary judgment in Defendants’ favor, and we AFFIRM.

                                               I.

       Defendant Flex Films manufactures flexible polyester packaging films for a wide range of

consumer products. Based in Elizabethtown, Kentucky, it is the only American subsidiary of the

UFLEX group, an India-based corporation that operates polyester packaging-film manufacturing

facilities around the world. Plaintiff David Fowler worked at Flex Films as its Chief Marketing

Officer from May 20, 2016, until his employment was terminated on April 5, 2017. Plaintiff Stella

Dulaney worked at Flex Films as Field Services Manager from February 1, 2016, until her

employment was terminated on February 7, 2017. At all times relevant to this appeal, Defendant
Case No. 20-6098, Dulaney v. Flex Films, Inc.


AnantShree “Audi” Chaturvadi was the Vice Chairman of Flex Films and Defendant Vijay Yadav

was the Head of Business. Both are men of Indian descent.

        Fowler was interviewed and hired by Chaturvadi. According to Chaturvadi, he had to “do

a lot of convincing” to get corporate in India to hire Fowler because Fowler had “changed a lot of

jobs” in the prior 10 years. R. 22-5, PID. 284–85. As Chief Marketing Officer, Fowler was

responsible for managing certain sales accounts and a team of four salespersons. He reported to

Chaturvadi.

        According to Flex Films, Fowler’s employment was terminated for two reasons. The first

was for violating company policy by giving unapproved price discounts (in the form of rebates

and price reductions) to two clients, which Flex Films says caused an unexpected $223,000 loss

of profit.

        Second, Flex Films cites Fowler’s and his team’s repeated failure to meet monthly sales

goals. Fowler and the four members of his team were each assigned target sales goals. Flex Films

management tracked Fowler’s team’s progress toward their goals and provided Fowler with both

an in-progress and a final monthly report. On March 2, 2017, after Fowler’s team hit only 76.62%

of its February sales goal, Chaturvadi sent Fowler an email informing him that his failure to

improve his team’s sales numbers was a “troubling trend” and that Fowler needed to “push [his]

team further as discussed.” R. 22-4, PID. 277. On March 20, 2017, Deepak Chopra, the Manager

of Sales and Marketing, circulated an in-progress report to Fowler and management showing

Fowler’s team had hit only 29.87% of its March goal as of that date. Chaturvedi replied in an

email to Fowler the same day, saying, “Dave, [w]e can’t really be planning to close the month on

less than 50 percent of the product target . . . [p]lease push and let’s get close to the target this

month[.]” R. 22-4, PID. 278. Fowler’s team finished at 56.34% of its March sales goal; Tanvir




                                                 2
Case No. 20-6098, Dulaney v. Flex Films, Inc.


Singh hit 1.67% of his goal, Joe Hearne 46.60% of his goal, Vikrant Khurana 80.51% of his goal,

and Fowler himself 0% of his goal (zero tons sold out of a goal of twenty). Fowler admitted in his

deposition that the performance of everyone except Khurana was unsatisfactory.

       On April 5, 2017, Chaturvadi terminated Fowler’s employment. Chaturvadi cites Fowler’s

unauthorized pricing changes, which Chaturvadi described as a “blatant disregard of . . . protocol”

that cost Flex Films $223,000, and Fowler’s team’s failure to meet sales targets a single time

“despite multiple follow-ups from [Chaturvadi].” R. 22-5, PID. 287–93. According to Chaturvadi,

Fowler “wasn’t really managing” his team, there was “very little communication” between Fowler

and members of his team, and when issues did arise, Fowler “would not take ownership of the

situation, but instead point to his team and put th[at] salesperson under scrutiny.” Id. at 288. After

Fowler’s employment was terminated, his duties and accounts were assigned to other existing

employees. He was not replaced.

       As Field Services Manager, Plaintiff Stella Dulaney was tasked with supervising the

Research and Development Department. She was hired by Dr. Steve Sargeant, then the Director

of Research and Development. Dulaney attended community college for a year and a half but

never obtained a degree. Sargeant testified that he hired Dulaney because it was “not possible to

hire people with all the skills you want” in Elizabethtown, and he “switched to the mode of hiring

people with relevant experience that were intelligent and [that he] could train.” R. 31-1, PID.

1486. While Dulaney was working at Flex Films, she began taking community-college courses

again. According to Sargeant, while she was under his leadership she was “doing very well[.]” R.

31-1, PID. 1481. Sargeant does acknowledge, however, that in at least one instance—the “Soft

Touch – Dec 7, 2016 Run at Dunmore” report—he had to rewrite one of Dulaney’s reports because

Yadav asked a series of questions about the report and Dulaney was not able to provide the




                                                  3
Case No. 20-6098, Dulaney v. Flex Films, Inc.


requisite level of technical detail desired by Yadav. In an email, Dulaney admitted that her

“responsibilities and background do not include the technical depth that [Yadav] is requiring on

[the Soft Touch – Dec 7, 2016 Run at Dunmore report].” R. 23-7, PID. 722.

       In January 2017, Flex Films’ Research and Development Department underwent an

internal restructuring at the recommendation of Sargeant. The department was effectively split in

two, with Sargeant taking over Research and Development and a new hire, Deepak Mehta,

overseeing the new “Technical Services Department.” Under the restructuring, Dulaney’s position

was moved from Sargeant’s chain of command to Mehta’s. According to Defendants, at the time

Dulaney was moved to Mehta’s supervision, plans were already underway to eliminate the Field

Services Manager position in favor of a new, higher-level position called “Application Engineer,”

which would require at least a “BA/BS in Chemical, Polymer, Plastics Engineering,” along with

other scientific-education requirements.

       On February 7, 2017, Dulaney’s position was eliminated and Dulaney’s employment was

terminated. According to Chaturvadi, Dulaney’s position was eliminated because “it was not

providing the value that it needed to provide[.]” R. 23-8, PID. 771. According to Yadav, Dulaney

was not kept on because “[d]espite management’s efforts to train and educate Dulaney . . . her

performance demonstrated a lack of technical education, technical understanding, and

technical/scientific proficiency.” R. 23-4, PID. 660. Defendants cite Dulaney’s performance on

the “Soft Touch – Dec 7, 2016 Run at Dunmore” report as evidence that she did not have the

technical background necessary for the new position. Since Dulaney was fired, her former duties

are either “not being done” because there is “no focus anymore” on her prior responsibilities, or

have been picked up by Sargeant and other existing employees. R. 31-1, PID. 1484. Defendants

began external advertising for the new Application Engineer position online in March 2017.




                                                4
Case No. 20-6098, Dulaney v. Flex Films, Inc.


       According to Fowler and Dulaney, the reasons cited by Flex Films for their respective

terminations do not tell the whole story. They say that Flex Films’ management favored Indian

nationals and American citizens of Indian descent over Caucasian Americans, and sought to

replace Caucasian-American employees with employees of Indian descent. As evidence, Fowler

testified that during a managers’ meeting sometime between May and September 2016, Chaturvadi

told those present, “[i]f you guys can’t get this plant in line, we will fire everybody and replace

them with Indians.” Sargeant recalled being part of a meeting where Chaturvedi said “something

like that,” but could not recall if Chaturvedi said “with Indians.” R. 31-1, PID 1485.

       Plaintiffs also cite a January 13, 2017 Facebook chat message Dulaney received from John

Phillips, Flex Films’ Human Resources Manager, whose employment had recently been

terminated. Phillips wrote:

       Vijay [Yadav] was very uncomfortable with my level of push back and challenging
       relative to employee safety concerns and the behavior of Indian leaders. So, I know
       how Vijay [Yadav] felt, but what has shocked me is that Audi [Chaturvadi] did not
       engage me at all and just totally went with whatever Vijay [Yadav] told him. I don’t
       know why they would tell folks not to speak to me. I left professionally, not with
       any emotion. I’m sure it just part of Vijay [Yadav]’s hidden agenda. Anyway,
       definitely for the best. I’m [sic] feel bad for the Americans that remain. Vijay
       [Yadav]’s agenda is absolutely about protecting the Indians right or wrong and once
       Audi [Chaturvadi] turns a blind eye, Americans will get tortured and push [sic] out
       in a big way. I was the only one challenging that behavior which is why I was
       terminated. Very disappointed that Audi did not speak with me. My challenges to
       Vijay [Yadav] were all about Audi’s agenda for the culture of the site. . . . You’re
       definitely on his radar, it’s just a matter of time. You should look for opportunities
       to help Deepak [Mehta] and see if he’s receptive to utilizing your skills, but
       simultaneously you should be evaluating external opportunities. Unless Deepak
       [Mehta] truly becomes your advocate, Vijay will have you terminated, probably
       before the summer. And there is no one to advocate your case to Audi [Chaturvadi].
       That’s why I had to go. . . . That’s all posturing. That’s Vijay doesn’t want him
       there, that’s why Deepak’s skill set is so high. He’s being positioned. If he could
       remove Steve [Sargeant] and Dave [Fowler] tomorrow he would. Both of them are
       senior enough to know this is true. It’s all political gamesmanship now. I can’t
       comment about Steve’s [Sargeant] trust, but I can say that he’s much more
       concerned and focused on his own future, than yours. Major accounts being moved
       (Dave) [Fowler], Deepak’s selection (Steve) [Sargeant], it’s all petty chess moves.



                                                 5
Case No. 20-6098, Dulaney v. Flex Films, Inc.


       The environment at Flex will be volatile and borderline hostile in 2017. Again,
       that’s why I had to be the first to go. It’s all very clear to me. If folks have their
       eyes open, my termination sends a clear signal.

R. 32-1, PID. 1633–37.1 Plaintiffs never deposed Phillips because he was “not cooperative,”

though they admitted he was “not unavailable” for a deposition. R. 44, PID. 1708. Sargeant also

heard from Phillips that Yadav “was out to get five people[,]” two of whom were Dulaney and

Fowler, but said he never heard Yadav say anything to that effect directly. R. 31-1, PID. 1482–

83. Additionally, Sargeant testified that he had heard “many people,” including Yadav, make

generally demeaning remarks about Americans, including that “American people don’t work very

hard, or they are stupid, or they don’t listen.” R. 31-1, PID. 1481.2 He also said he had “heard . .

. on several occasions” that Indian nationals were given healthcare at no additional cost while

American employees had to pay part of their healthcare costs, R. 31-1, PID. 1489, and that some

Indian nationals were not asked to move to Elizabethtown when they accepted their jobs. Plaintiffs

provided no additional evidence of either assertion, however.

       According to Dulaney, Flex Films’ management also disfavored women. Dulaney testified

that she was told by Sargeant during a meeting that there were no women in management positions

at UFLEX globally prior to the opening of the Elizabethtown location, and that the company only



       1
         Phillips’s Facebook chat message was entered into the record as a series of screenshots.
It appears that portions of the message were cut off from the screenshots, causing some
discontinuity in the quoted text.
        The district court declined to consider Phillips’s message or his conversation with Sargeant
about Yadav’s purported “hidden agenda” because both statements are hearsay and Plaintiffs did
not argue below that the statements fall into a hearsay exception. Because Plaintiffs abandoned
their discrimination claims and Phillips’s statements are not relevant to the prima facie analysis of
Plaintiffs’ retaliation claims, we need not address whether the district court erred in excluding
Phillips’s statements.
       2
          We note that, like Phillips’s Facebook chat message, the anti-Caucasian American
statements attributed to Chaturvadi and Yadav are not relevant to the prima facie analysis of
Plaintiffs’ retaliation claims.


                                                 6
Case No. 20-6098, Dulaney v. Flex Films, Inc.


had five women in management. Dulaney complained to Sargeant during her time at Flex Films

that Yadav, when reviewing her work product, was “harassing [her], nitpicking everything [she]

did again, [and that] nothing was ever good enough.” R. 23-3, PID. 544. Dulaney testified that

she told Sargeant that she believed she was being picked on by Yadav because she was non-Indian

and a woman. Sargeant told her to talk to Phillips, who was still Human Resources manager at the

time. Dulaney testified that in December 2016, she complained to Phillips that Yadav was

“harassing” her, but she could not “recall if [she] specifically bought up sex, race, or nationality”

in those conversations. R. 23-3, PID. 549. Phillips told Dulaney that she should “take the time

over the holidays to think about if [she] wanted to continue on with the company.” R. 23-3, PID.

550. Sargeant also spoke with Phillips about Dulaney. Sargeant told Phillips that Dulaney felt the

environment was “very uncomfortable for her” and a “hostile work environment” but Sargeant

could not recall whether he told Phillips that Dulaney was being harassed or discriminated against

on the basis of her sex, race, or national origin. R. 31-1, PID. 1492. Sargeant also “passed

complaints” from Dulaney up to Flex Films’ former CEO, Pradeep Tyle, “a few times,” before he

left in mid-2016. R. 31-1, PID. 1483. On January 31, 2017, Dulaney forwarded an email chain to

Peggy Salmon, a Human Resources Generalist, that Dulaney believed showed that Yadav was

“trying to humiliate [her] infront [sic] of fellow employees.” R. 23-7, PID. 762. In the email

chain, Yadav said that he was “miffed” that Dulaney had (earlier in the email chain) been

“dubious[ly]” praised by (eventual co-Plaintiff) Andrea Harshfield for bringing to light a consumer

error that the consumer had self-reported to Dulaney. Id. at 758–59. Dulaney met with Salmon

the same day but could not remember if she brought up her complaints that Yadav was

discriminating against her based on her sex, race, or national origin.




                                                 7
Case No. 20-6098, Dulaney v. Flex Films, Inc.


       On July 14, 2017, Fowler, Dulaney, and another recently terminated employee, Andrea

Harshfield, filed this action against Flex Films, Yadav, and Chaturvadi. Plaintiffs alleged four

claims: (I) unlawful discrimination under Kentucky Revised Statutes § 344.040; (II) retaliation

under Kentucky Revised Statutes § 344.280; (III) violation of the Family and Medical Leave Act,

29 U.S.C. § 2601 et seq.; and (IV) wage discrimination under Kentucky Revised Statutes

§ 337.423. Harshfield was the sole plaintiff in Counts III and IV, and those counts were dismissed

when Harshfield settled and voluntarily dismissed her claims with prejudice.

       Defendants moved for summary judgment, arguing that Plaintiffs failed to create a genuine

issue of fact on their discrimination and retaliation claims. After oral argument, the district court

granted Defendants’ motion for summary judgment on both claims. The district court first found

that Phillips’s Facebook message and conversation with Sargeant about Yadav’s “hidden agenda”

were hearsay and declined to consider them. Then the district court found that Plaintiffs had

abandoned their discrimination claims because instead of responding to the discrete-

discriminatory-act arguments Defendants made in their motion for summary judgment addressing

Count I, Plaintiffs attempted to recharacterize Count I of their complaint to have been asserting

hostile-work-environment claims instead of discrete-discriminatory-act claims. The district court

further determined that Fowler’s retaliation claim failed because he never engaged in protected

activity and Dulaney’s failed because she presented no evidence that Chaturvadi, Mehta, and

Yadav, the decisionmakers who terminated her employment, were aware of her protected activity.

       This appeal followed.

                                                 II.

        We review de novo a district court’s order granting summary judgment. M.J. ex rel. S.J.

v. Akron City Sch. Dist. Bd. of Educ., 1 F.4th 436, 445 (6th Cir. 2021). Summary judgment is




                                                 8
Case No. 20-6098, Dulaney v. Flex Films, Inc.


proper when “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                                  A.

       Count I of Plaintiffs’ complaint alleged discrimination under a discrete-discriminatory-act

theory. Specifically, Fowler and Dulaney alleged that their employment was terminated because

they are Caucasian and American, and Dulaney’s also because she is female. They cited their

respective terminations as the adverse employment action taken against them. Defendants filed a

motion for summary judgment addressing these claims. Instead of responding to Defendants’

arguments that Plaintiffs failed to make out a prima facie case of discrimination under a discrete-

discriminatory-act theory, Plaintiffs argued that they had made out viable hostile-work-

environment claims.      The district court declined to address Plaintiffs’ new hostile-work-

environment claims, since they were not alleged in the Complaint, and it declined to address the

merits of Plaintiffs’ discrete-discriminatory-act claims because Plaintiffs failed to address them in

their opposition to Defendants’ motion for summary judgment.

       On appeal, Plaintiffs contend that the district court erred in dismissing their discrete-

discriminatory-act claims because their opposition to the motion for summary judgment cited facts

that supported their discrete-discriminatory-act claims, even if they did not provide any argument

as to how those facts supported their discrete-discriminatory-act claims. Appellants’ Br. at 24–25.

       The district court did not err in granting Defendants’ motion for summary judgment on

Plaintiffs’ discrete-discriminatory-act claims. The district court held that Plaintiffs abandoned

their discrete-discriminatory-act claims when they failed to discuss them in their opposition to

Defendants’ motion for summary judgment. Our precedents support a finding of abandonment in

those circumstances. See Nathan v. Great Lakes Water Auth., 992 F.3d 557, 564 n.1 (6th Cir.




                                                 9
Case No. 20-6098, Dulaney v. Flex Films, Inc.


2021) (plaintiff abandoned Title VII claims not discussed in opposition to motion for summary

judgment or on appeal); Brown v. VHS of Mich., Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This

Court’s jurisprudence on abandonment of claims is clear: a plaintiff is deemed to have abandoned

a claim when a plaintiff fails to address it in response to a motion for summary judgment.”); Lisan

v. Wilkie, 835 F. App’x 831, 834–35 (6th Cir. 2020); Alexander v. Carter ex rel. Byrd, 733 F.

App’x 256, 261 (6th Cir. 2018); Nowlin v. Nova Nordisk Inc., No. 17-5507, 2018 WL 1805141, at

*3 (6th Cir. Feb. 28, 2018) (order); Haddad v. Sec’y, U.S. Dep’t of Homeland Sec., 610 F. App’x

567, 568 (6th Cir. 2015) (per curiam); Hicks v. Concorde Career Coll., 449 F. App’x 484, 487

(6th Cir. 2011) (per curiam).

                                                 B.

       In their opposition to Defendants’ motion for summary judgment, Plaintiffs argued that

they had created a genuine issue of fact on their hostile-work-environment claims. Instead of

asking to amend their complaint, Plaintiffs proceeded as if their complaint alleged hostile-work-

environment claims. The district court found that the Complaint alleged no such claim, and

declined to entertain them.

       Count I of the Complaint alleges that Plaintiffs “were discriminated against in their

employment on the basis of” protected characteristics, and that “Defendants took unlawful adverse

employment actions against Plaintiffs based on their national origin by terminating their

employment and replacing them with H1-B visa Indian nationals.” R. 1-1, PID. 13 (Compl. ¶ 53–

55).   Count II alleges retaliation.   Nowhere does the Complaint mention a hostile work

environment or allude to a claim based on a hostile work environment. Discrete-discriminatory-

act and hostile-work-environment claims are both species of discrimination claims, but they are

“different in kind.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002). They are




                                                10
Case No. 20-6098, Dulaney v. Flex Films, Inc.


different theories with different elements, and alleging one is not enough to put a defendant on

notice that it must defend against the other. See, e.g., Taylor v. Donahoe, 452 F. App’x 614, 620

(6th Cir. 2011) (finding allegations of discrete acts of discrimination insufficient to allege a hostile-

work-environment claim); see also Schramm v. Slater, 105 F. App’x 34, 40 (6th Cir. 2004)

(“Disparate treatment and hostile work environment arguments both allege violation of Title VII

rights. However, a disparate treatment argument is analytically distinct from a hostile work

environment argument—the tests for the two theories of liability have different elements—thus

indicating that [p]laintiff’s hostile work environment argument was not sufficient to preserve the

disparate treatment argument before this Court.”). Because Plaintiffs never moved to amend their

complaint and a party cannot allege a new claim in response to a motion for summary judgment,

the district court did not err in declining to address Plaintiffs’ new hostile-work-environment

claims. See Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 788 (6th Cir.

2005).

                                                    C.

         Count II alleges that Flex Films terminated Plaintiffs’ employment in retaliation for

complaining about discriminatory treatment. The district court dismissed Fowler’s retaliation

claim because he never engaged in protected activity and dismissed Dulaney’s claim because she

failed to present evidence that the relevant decisionmakers—Yadav, Chaturvadi, and Mehta—

were aware of her protected activity when they eliminated her position.

         Section 344.280(1) of the KCRA makes it unlawful “for a person, or for two (2) or more

persons to conspire . . . [t]o retaliate or discriminate in any manner against a person because he has

opposed a practice declared unlawful by this chapter, or because he has made a charge, filed a

complaint, testified, assisted, or participated in any manner in any investigation, proceeding, or




                                                   11
Case No. 20-6098, Dulaney v. Flex Films, Inc.


hearing[.]” Ky. Rev. Stat. Ann. § 344.280(1). Retaliation claims under the KCRA are evaluated

under the same standards as Title VII retaliation claims. Hamilton v. Gen. Elec. Co., 556 F.3d

428, 435 (6th Cir. 2009). A Title VII retaliation claim can be established “either by introducing

direct evidence of retaliation or by proffering circumstantial evidence that would support an

inference of retaliation.” Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014) (quoting

Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 538 (6th Cir. 2008)). In the absence of direct

evidence,

       [i]n order to establish a prima facie case of retaliation under Title VII, an employee
       must establish that (1) he or she engaged in protected activity, (2) the employer
       knew of the exercise of the protected right, (3) an adverse employment action was
       subsequently taken against the employee, and (4) there was a causal connection
       between the protected activity and the adverse employment action.

Niswander v. Cincinnati Ins. Co., 529 F.3d 714, 720 (6th Cir. 2008). If the employee makes out a

prima facie case of retaliation, the burden shifts to the employer to produce evidence of a

legitimate, nonretaliatory reason for its actions. Id. If the employer satisfies this burden, the

employee must then demonstrate that the employer’s proffered nonretaliatory reason for its actions

was in fact only pretext for retaliatory conduct. Id.

       Neither Fowler nor Dulaney provided direct evidence of retaliation, so each must make out

a prima facie case of retaliation based on circumstantial evidence. Fowler admitted during his

deposition that he never complained to management about discriminatory treatment, thus

conceding that he never engaged in protected activity, which his counsel acknowledged at oral

argument before the district court. Fowler’s retaliation claim therefore fails at the first step and

was appropriately dismissed. See id.

       Defendants do not contest that Dulaney engaged in protected activity or that her

employment was terminated. Accordingly, only the second and fourth elements of her prima facie

retaliation claim are at issue. The district court found that Dulaney could not satisfy the second


                                                 12
Case No. 20-6098, Dulaney v. Flex Films, Inc.


element because there was no evidence that Chaturvadi, Yadav, or Mehta—the relevant

decisionmakers—knew about Dulaney’s protected activity when they terminated her employment.

Dulaney contends that was error because she followed company policy in reporting her sex, race,

and national-origin-discrimination complaints to her supervisor, Sargeant.3 Appellants’ Br. at 31.

       But Defendants deny knowledge of Dulaney’s protected activity, and Dulaney never

provided evidence that Sargeant or Phillips (or anyone else) ever relayed her complaints about sex,

race, or national-origin discrimination to Chaturvadi, Yadav, or Mehta. Dulaney could have

deposed Phillips to learn whether he discussed her complaints with any of the decisionmakers, but

she did not do so. And though there are some situations where a decisionmaker’s knowledge of

protected activity can be inferred from the circumstances, see Mulhall v. Ashcroft, 287 F.3d 543,

552–53 (6th Cir. 2002), Dulaney failed to create a genuine issue of fact as to whether the

circumstances here give rise to an inference that any of the decisionmakers knew about her

protected activity. See Fenton v. HiSAN, Inc., 174 F.3d 827, 832 (6th Cir. 1999) (plaintiff failed

to satisfy the second element of prima facie retaliation claim even though plaintiff followed

company policy in complaining about harassment to her supervisor because there was no evidence

that the relevant decisionmaker was aware of her complaint at the time of adverse action); see also

Evans v. Pro. Transp., Inc., 614 F. App’x 297, 301 (6th Cir. 2015) (general corporate knowledge

of protected activity is not enough; plaintiff’s claim failed because there was no evidence that the

relevant decisionmaker had knowledge of protected activity); Frazier v. USF Holland, Inc., 250

F. App’x 142, 148 (6th Cir. 2007) (summary judgment was proper because decisionmaker who




       3
          Dulaney also complained to Chaturvadi, Phillips, and Salmon directly about Yadav being
critical of her, but Dulaney could not recall whether she ever told them that she believed Yadav
was discriminating against her because of her race, sex, or national origin.


                                                13
Case No. 20-6098, Dulaney v. Flex Films, Inc.


terminated plaintiff’s employment had no knowledge of plaintiff’s prior discrimination claim).

Accordingly, Dulaney cannot make out a prima facie case of retaliation and Defendants were

entitled to summary judgment on her retaliation claim.

                                                III.

       For the reasons set forth above, we AFFIRM.




                                                14